Order entered September 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00829-CV

                             IN RE JEROME JOHNSON, Relator

                 Original Proceeding from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F01-53637-JH

                                            ORDER
       Before the Court is relator’s September 11, 2019 pro se motion and request for an

evidentiary hearing. On July 15, 2019, court-appointed counsel filed a notice of appearance to

represent appellant in this case. Appellant is not entitled to hybrid representation. See Miniel v.

State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App. 1992). Accordingly, appellant’s motion is

DENIED.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE